Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
 
Response to Applicants/Arguments amendments

	The claims have been amended to include a precise concentration of calcium ions.  The main argument against the previous rejection is that it fails to teach the precise range of calcium as listed in the instant claim set.  The rejections have been amended to teach calcium ions and now includes discussion concerning calcium concentration.  

	The other claimed components such as sodium and potassium ions have had their concentrations slightly adjusted in the claims.  However, the claimed concentrations remain very close to the ion concentrations of the Baust II reference previously cited in past rejections.  Applicants have not brought forth convincing evidence that the newly cited ranges of the salt ion concentrations have critical differences when compared to the ion concentrations taught by Baust II.  


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 16,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuthbert (WO 2014026121)

Cuthbert teaches a conditioning medium comprising Na ions at a concentration of 70-160 mM (Paragraph 63), potassium ions about 4 mM (Paragraph 66), calcium ions (.5 to 4mM) (Paragraph 64), a cell molecular pathway modulator/water or water based solution (Paragraph 32-33), and a sugar alcohol up to 17Mm (Paragraph 56) as in instant Claim 1, form of liquid (Paragraphs 32-33) as in instant Claim 2, a conditioning supplement comprising a first reagent capable of modulating a molecular pathway in a cell, for use in preparing the conditioning medium according to claim 1(Paragraphs 32-33) as in instant Claim 16, wherein the medium further comprises NaCl at a concentration of up to 200 mM (Paragraph 58) as in instant Claim 18

The reference teaches the claim limitations

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7,16-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Baust I USPT 6,045,990 in view Baust II (US 20070048726)

Figure 8 in Baust I illustrates a conditioning medium which includes a cell molecular pathway modulator (Caspase-I Inhibitor V) that is able to reduce the occurrence of apoptosis.  Baust I mentions that an effective amount of mannitol (a sugar alcohol) can be used to serve as a hydroxlyl radical scavenger (Col 8, ln 27-28). as in instant Claim 1.  
Although Baust I mentions that potassium, sodium and calcium ions may be present, Baust I does not require the inclusion of sodium, potassium, and calcium at the claimed concentration in its medium.  However, at the time of applicants’ invention, it was known that similar concentrations of sodium, calcium, and potassium ions could be included into such a conditioning medium as taught by Baust II (Paragraph 43).  An artisan would have been motivated to have included sodium, potassium, and calcium ions in the claimed conditioning medium of Baust I because they serve as useful electrolytes which preserve and protect the cells (Claim 30; Paragraph 43).  Baust II teaches that potassium ions are within the range of about 10-145 mM which can be viewed as encompassing 9 mM and sodium ions are within the range of about 10-120 mM which can be interpreted as encompassing 125 mM (Claim 45; Paragraph 43).    Baust II teaches that the amount of calcium ions utilized can be within in the range of 0.01 to 1mM which encompasses part of the claimed range for calcium ions (Paragraph 43).  Furthermore, the amount of Na, K, and Ca ions does not appear to be critical as in instant Claims 1
MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations of sodium and mannitol are critical.  Absent such evidence, it would have been obvious to an artisan of ordinary skill at the time of effectively filing Baust I and Baust II to try a finite number of possible concentrations of mannitol, sodium, potassium, and calcium to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations because determining the mannitol concentration was long established in the art as demonstrated by Baust I and determining the concentration of sodium, potassium, and calcium was long established in the art as demonstrated by Baust II.  Thus, the Baust references renders the instantly claimed concentration of mannitol and the claimed concentration of sodium ions.  
Dependent Claims taught by Baust I
The Caspase inhibitor solution in Figure 8 appears to be in liquid form since it is used in cell culture according to the Figure 8 brief description (Col 7, ln 24-35) as in instant Claim 2, The caspase inhibitor reagents in the concentration range of 10nM to 50µM in Figure 8 clearly show marked improvement compared to the control without the caspase inhibitor as in instant Claims 4-6.  The Caspase-I Inhibitor V can be considered a supplement that is added to the cell culture medium in Figure 8 (Description Col 7, ln 24-35) as in instant Claim 16.
Dependent Claims taught by Baust II
	Baust I does not teach the inclusion of an antioxidant such as NAC which also serves as a cell molecular pathway modulator.  However, Baust II incorporates n-acetyl cysteine (NAC) (Paragraph 21).  An artisan would have been motivated to have included NAC because it is an antioxidant which inhibits cell death thus preserving the viability of cells (Paragraph 21).   Since NAC is a protective antioxidant, there is a high expectation for success that it would protect cell viability as in instant Claims 3,17,20
Baust II mentions the use of n-acetyl cysteine NAC (Abstract).  The reference does not expressly mention that more than one cell molecular pathway modulator can be used in the same formulation.  However, at the time of applicants’ filing, it would have been obvious to have used a formulation with more than one agent because the agents are known cell protectants.  There would have been an expectation of success because paragraphs 69-73 teach that these agents can protect cells without causing dangerous side effects.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). as in instant Claim 7.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A,B,E,G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  The Baust I references teach a conditioning medium with a cell molecular pathway modulator.  Baust II teaches the inclusion of sodium, potassium, calcium ions/electrolytes.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.   


Claims 1,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baust I USPT 6,045,990 in view Baust II (US 20070048726) and Demetriou (US 20030049840)

Baust I and Baust II apply as above.  The Baust references do not specifically require the inclusion of sodium chloride into a preservation medium or any of the other preservatives present in claim 19.  However, at the time of applicants’ filing, it would have been obvious to have included sodium chloride based on the teachings of Demetriou.  An artisan would have been motivated to add the other claimed preservatives because Demetriou teaches a “universally-adaptable cell preconditioning and storage medium that can be used for the effective cryopreservation of cells” at low temperatures (Abstract).  

	One embodiment in Table 1 of Demetriou listed below shows the presence of sodium chloride and other components (KCl, KH2PO,MgSO4, NaHCO3, an amino acid) in claims 18-19 at the specific concentrations as claimed.  



 
    PNG
    media_image1.png
    362
    296
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    262
    282
    media_image2.png
    Greyscale


MPEP § 2144.05 (II) states the following Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time of effectively filing Baust references and Demetriou
to try a finite number of possible concentration of the components to predictably arrive at the claimed concentration through routine optimization. An artisan would have a reasonable expectation of success in optimizing the concentrations because determining  concentrations of preservatives were long established in the art as demonstrated by Demetriou. 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A,B,E,G are applicable. The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. Baust I teaches a conditioning medium with a cell molecular pathway modulator.  Baust II teaches the desired salt ions. Demetriou teaches many of the preservative agents not taught by Baust II. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivation with a clear, reasonable expectation. The cited prior art meets criteria set forth in both Graham and KSR.

Conclusion

All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/